DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-11 and 40-42 in the reply filed on 1/28/2022 is acknowledged.
Claims 12-39, 43-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2022.
Claim Objections
Claims 1-2, 4, 6, 12-39, 43-45 are objected to because of the following informalities:
There is no indication in front of the claims to show that the claim is withdrawn.
In line 8 of claim 1, please spell out what “it” and “its” are referring to.
In line 9 of claim 1, please spell out what “its” is referring to.
 In line 10 of claim 1, please spell out what “its” is referring to.
In line 3 of claim 2, please spell out what “it” is referring to.
In lines 1-2 of claim 4 “wherein the pin is of metal or comprises metal or is of polymer material” should read as “wherein the pin is made of a metal, a material comprises a metal or a polymer material”.
In line 2 of claim 6, please spell out what “it” is referring to.
In line 2 of claim 6, “plug” should read as “a plug”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein said layer contains less than 20 % by weight of water, preferably less than 10 % by weight, most preferred less than 5 % by weight" in lines 6-7.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) will be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation of both 20% by weight of water as well as 10% by weight of water, and the claim also recites 5% by weight of water which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. also, the using the term “preferably” is line 6, it is unclear if the limitation before “preferably” does not  render the same result as the limitation after “preferably”.
Claim 2 recites the limitation “the passage at a givin axial position is greater by a factor of two or three or five or more than the radial width” in line 2. It is unclear whether any axial 
Claim 19 recites “comprising or consisting of” in line 3, and repeated in line 4, line 8. The transitional phrase “comprising” is an open-ended phrase and the transitional phrase “consisting of” is a closed-ended phrase which cannot has an additional element or layer. Using both transitional phrases makes the claim unclear. The applicant is asked to use clearly one of these transitional phrases such as “comprising”. Also, repeated in claim 7 lines 1-2, 
Claim 40 recites the limitation “the apparatus of claim 1 having a passage that is circular or elliptic in a radial section instead of one that is rectangular, rhomboid or trapezoid in the same section or having no such passage” in lines 3-5. It is unclear if “a passage” with the shape of  rectangular, rhomboid or trapezoid of the pin section is referring to the limitation  in claim 1 or it is a new passage with different shape or the passage is not existed. This is limitation are confusion as claimed limitation cannot be claimed and refereed to and  at the same time it is not claimed or replaced). The applicant is asked  to use “the apparatus as claimed in claim 1” (with all limitation as claimed in claim 1) or claim different apparatus ( which may be different that the one which was elected no passage or the passage shape .).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-26, 28-34 of copending Application No. 15/505987 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because :
Claim 1 recites an apparatus for forming a linear channel in soft tissue, in particular nervous tissue, for implantation of an aggregate of living cells or a soft tissue fragment, in particular a fragment of embryonic tissue (claim 19 of the co-pending application), comprising or consisting of an oblong rigid pin having a front end and a rear end and a layer comprising or consisting of dry gel forming agent (claim 19), wherein the pin is sufficiently rigid to allow it to be inserted into nervous tissue in absence of its layer comprising or consisting of dry gel forming agent (claim 19); wherein the pin comprises a passage extending between its front end and its rear end (claim 19, the passage is a channel), wherein the passage is rectangular, rhomboid or trapezoid or about rectangular, rhomboid or trapezoid in a radial section (the shape is considered a design choice). 
Also, other claims 2-11 of the current application are found to be in claims 20-26, 28-34) such as: claim 2 ( design choice and claim 28), claim 3 ( claim 20), claim 4 ( claim 21), claim 5 ( claim 26), claim 6 ( claim 29), claim 8 ( claim 32), claim 9 ( claim 32), claim 10 ( claim 33), claim 11 (claim 34). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EK et al. (US. 20120123318A1)(“EK”) in view of Pearce III (US. 6,772,694A1) (“Pearce”).
Re Claim 1, Ek discloses an apparatus for forming a linear channel in soft tissue, in particular nervous tissue (Figs. 4a, 17a, abstract, ¶0085), for implantation of an aggregate of living cells or a soft tissue fragment, in particular a fragment of embryonic tissue (fragment of soft tissue such as glial, growth factor, neurotransmitters ,¶0085,  ¶0089 or cell  ¶0093) comprising or consisting of an oblong rigid pin (82-83, Fig.17b-c) having a front end (close to 85) and a rear end  (close to 82) and a layer comprising or consisting of dry gel forming agent (layer 90, the dry mixture can be a gel and turn to a gel in aqueous solution, ¶0059, ¶0069 or Gelatin with hyaluronic acid ¶0097 which are the same material as in claim 9 of the current application) disposed on a pin section extending from the front end in a distal direction and enclosing said section (Fig. 17a), wherein the pin is sufficiently rigid to allow it to be inserted into nervous tissue in absence of its layer comprising or consisting of dry gel forming agent (¶0085, as the pin is made from the same claimed material and it is rigid to pass the tissue); wherein the pin comprises a passage extending between its front end and its rear end ( passage for electrode 302, Fig. 4a), but it fails to disclose that said layer contains less than 20 % by weight of water, preferably less than 10 % by weight, most preferred less than 5 % by weight, and wherein the passage is rectangular, rhomboid or trapezoid or about rectangular, rhomboid or trapezoid in a radial section. 
However, Pearce discloses a drug delivery agent (abstract, Fig. 1)  and wherein said layer contains less than 20 % by weight of water, preferably less than 10 % by weight, most preferred less than 5 % by weight (Col. 6, lines 30-45wherein the gelatin are made about 5-20% of weight of water).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer of Ek so that said layer contains less than 20 % by weight of water, preferably less than 10 % by weight, most preferred less than 5 % by weight as taught by Pearce for the purpose of allowing the implantation and controlling the drug releasing rate and used to produce an optimal results as used in pharmaceutical desired material (Pearce, Col. 5, lines 30-45 and EK ¶0097).
Ek is silent as to the specifics of the passage is rectangular, rhomboid or trapezoid or about rectangular, rhomboid or trapezoid in a radial section. The instant disclosure describes the parameter of the passage shape as being merely preferable (¶0014 of PGPUP), and does not describe the passage shape as contributing any unexpected results to the system.  As such, parameters such as passage shape are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the passage shape would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re Claim 2, Ek is silent as to the specifics of a radial width of the passage at a given axial position is greater by a factor of two or three or five or more than the radial width perpendicular to it. The instant disclosure describes the parameter of the widths as being merely preferable (¶0064 of PGPUP), and does not describe the radial widths as contributing any unexpected results to the system.  As such, parameters such as radial widths are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the radial widths would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Re Claim 3, Ek discloses wherein the pin is cylindrical, elliptic, rectangular, rhomboid or trapezoid or about cylindrical, elliptic, rectangular, rhomboid or trapezoid (about cylindrical, Fig. 17a, ¶0085).  
Re Claim 4, Ek discloses wherein the pin is of metal or comprises metal or is of polymer material (¶0040-¶0041, metal or polymer).  
Re Claim 5, Ek discloses comprising one or more means selected from electrode means, optical fiber means, sensor means (¶0085, ¶0098).-4- (02266178.1}  
Re Claim 6, Ek discloses wherein the axially extending passage is plugged at its distal opening by plug which is dissolvable or degradable in aqueous body fluid (the top material over the tip of  85, there is a plug of water-soluble material ¶0068 ).  
Re Claim 7, Ek discloses wherein the plug consists of or comprises gel forming agent (¶0069).  
Re Claim 8, Ek discloses wherein the agent capable of forming a gel in contact with aqueous body fluid comprises one or more agents selected from the group consisting of gel-forming protein, carbohydrate, glycoprotein (¶0059, ¶0091).  
Re Claim 9, Ek discloses wherein the protein is selected from a biocompatible gel forming agent, in particular an agent selected from the group consisting of gelatin, hyaluronic acid, chemically modified gelatin, recombinant gelatin, chemically modified hyaluronic acid, recombinant hyaluronic acid, and salts thereof (¶0091).  
Re Claim 10, Ek discloses wherein the layer comprises a pharmacologically active agent (¶0091).  
Re Claim 11, Ek discloses wherein the pharmacologically active agent is selected from the group consisting of coagulant, anticoagulant, antibiotic, osmotic pressure adjusting agent, anti-inflammatory agent, nutrient, factor stimulating growth, factor stimulating cell differentiation, hormone, immunosuppressive agent (¶0091).
Claim 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over EK et al. (US. 20120123318A1)(“EK”) in view of Pearce III (US. 6,772,694A1) (“Pearce”) and further in view of Mendez e (US. 7,137,969B1).
Re Claim 40, Ek discloses a system for forming a linear channel in soft tissue filled with aqueous gel, comprising; the apparatus of claim 1 ( see rejection of claim 1) having a passage that is circular or elliptic in a radial section instead of one that is rectangular, rhomboid or trapezoid in the same section or having no such passage (Fig. 4a, Fig. 17a), and wherein the rigid pin of the apparatus covered with dry gel-forming agent(¶0069), but it fails to disclose a tubiform insertion guide catheter  having frontal and distal ends and comprising a means for immobilizing it in respect of the channel in soft tissue filled with aqueous gel into which the pin of the apparatus is inserted; wherein the rigid pin is disposed or can be disposed slidingly displaceable in the lumen of the insertion guide.
However, Mendez discloses a system for forming a linear channel in soft tissue (Fig. 1), and has a tubiform insertion guide catheter (4)  having frontal and distal ends and comprising a means for immobilizing it in respect of the channel in soft tissue filled (the top Flanges 11, AND 5) with aqueous gel into which the pin of the apparatus is inserted (2); so that the pin (40) is disposed or can be disposed slidingly displaceable in the lumen of the insertion guide ( by the pusher 12).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer of Ek include a tubiform insertion guide catheter so that the system has a catheter  having frontal and distal ends and comprising a means for immobilizing it in respect of the channel in soft tissue filled with aqueous gel into which the pin of the apparatus is inserted; wherein the rigid pin is disposed or can be disposed slidingly displaceable in the lumen of the insertion guide as taught by Mendez for the purpose of guiding and implanted cells in the desired location for repeated treatment (Mendez, abstract).
Re Claim 41, the modified EK discloses wherein the tubiform insertion guide comprises a radially extending flange mounted at its distal end (flange 5, Mendez).  
Re Claim 42, the modified EK discloses wherein the immobilizing means comprises a rigid holding element  (11, Mendez) attached at its one to the tubiform insertion guide or the flange (Mendez , 5)and wherein the holding element is connectable at its other end directly or indirectly with the person or animal to which the tissue belongs so as to immobilize the combination in respect of the person or animal (Mendez, abstract).
conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        

/Lauren P Farrar/Primary Examiner, Art Unit 3783